Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.
Duplicate Claim Warning
Applicant is advised that should claim 16 and 18 or 19 and 22 be found allowable, claim 19 and 22 or 16 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 19 and 22 are duplicates of claims 16 and 18, and this situation should be remedied. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11, 13-15, 21 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims are confusing as to intent because the relevance of the weight percent values for the particles of the claims can not be definitively determined without the basis for their determination being set forth in the recitations of the claims.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16, 19, 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saleh et al.(6,387,973).
Saleh et al. discloses flexible polyurethane foams produced from isocyanate and polyol, which are and/or may be made to some degree open celled, that may include metal additives, particularly copper, as defined by the claims in amounts and in size proportions as defined by the claims, and are used in forming cushioning articles to the degree as defined by the claims (see abstract, column 2 line 8 –column 4 line 18, column 4 line 45 – column 6 line 5, examples and claims).  As to the improved thermal conductivity features of the claims, owing to the closeness of the make-ups of the products .   

Claim(s) 16, 19, 20, 21, 25, 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bergin et al.(2012/0048528).  
Bergin et al. discloses polyurethane foams containing metal particles with good thermal conductivities which are sufficient to be considered improved to the degree defined by the claims (see paragraphs [0029]-[0031]). In that near complete overlap in amounts of inclusion are disclosed and in light of the ambiguity of applicants’ claimed ranges of values {see rejection under 35USC112}, difference in this regard is not seen.  As to the particular metal selections, the number of species disclosed by Bergin et al. does not derogate from the position of anticipation, particularly since aluminum, silver and copper are called out specifically by name as metal selections. 

Claim(s) 25 and 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goertz(DE 4023381).
Goertz discloses flexible polyurethane foams produced from isocyanate and polyol that include metal additives, particularly titanium in amounts as defined by the claims (see abstract, as well as the entire document).  As to the improved thermal conductivity features of the claims, owing to the closeness of the make-ups of the products formed by Goertz and the claim reciting no degree of “improvement”, it is held that these products would inherently possess the thermal conductivity features as set forth by the claims.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 13-15, 18 and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saleh et al.(6,387,973) in view of Bergin et al.(2012/0048528).
Saleh et al. discloses flexible polyurethane foams produced from isocyanate and polyol, which are and/or may be made to some degree open celled, that may include metal additives, particularly copper, as defined by the claims in amounts as defined by the claims, and are used in forming cushioning articles to the degree as defined by the claims (see abstract, column 2 line 8 –column 4 line 18, column 4 line 45 – column 6 line 5, examples and claims).  As to any degree a limitation is laid out by the recited “improved” thermal conductivity features of the claims, owing to the closeness of the make-ups of the products formed by Saleh et al., it is held that these effects would necessarily follow from the formation of the products provided through Saleh et al.   
Saleh et al. differs from applicants’ claims in that it does not particularly require particle sizes as claimed.  However, Bergin et al. also discloses polyurethane foams that may include copper particles in amounts in overlap at the lower endpoint with applicants’ claims (paragraphs [0030] and [0031]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized copper particles in the preparations of Saleh et al. beyond those indicated as “typical”, including those sizes provided for by Bergin et al., in forming the foams of Saleh et al. for the purpose of providing good thermal insulation to the products of Saleh et al. in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, as to .

Claim 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saleh et al.(6,387,973) as applied to claims 1-5, 7-9, 11, 13-15, 18 and 22-24 above, and further in view of Smith et al.(2009/0212454).
Though Saleh et al. utilizes its articles in applications of the instant concern and allows for layered products (column 5 line 53 – column 6 line 62), Saleh et al. differs from applicants’ claim 9 and 14 in that adhesion of its foams to a substrate and/or integration with a substrate foam is not required. However, Smith et al. discloses formation of integrated foam articles through application of polyurethane foam materials to substrate foam material for the purposes of achieving composites of foamed products that may utilize the benefits of each foamed material in a single integrated product (see paragraphs [0001]-[0010] and Examples). Accordingly, it would have been obvious for one having ordinary skill in the art to have applied the foam of Saleh et al. to the substrate applications of Smith et al. for the purpose of achieving an integrated, composite foam product in order to arrive at the product of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

s 1-5, 7-9, 11, 13-15, 18 and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergin et al.(2012/0048528).
Bergin et al. discloses compressible/flexible polyurethane foams containing metal particles with good thermal conductivities which are sufficient to be considered improved to the degree defined by the claims (see paragraphs [0029]-[0031]). In that near complete overlap in amounts of inclusion are disclosed and in light of the ambiguity of applicants’ claimed ranges of values {see rejection under 35USC112}, difference in this regard is not seen.  As to the particular metal selections, the number of species disclosed by Bergin et al. does not derogate from its teaching effects, particularly since copper is called out specifically by name as a metal selection along with only two others.  Accordingly, difference in this regard is not seen.  As to the recited applications of instant claims 4, 11, and 13, in that Bergin et al. discloses pads and applicants’ claims recite no article features which distinguish from the pads of Bergin et al., difference in the patentable sense is not seen in these recitations of the claims.  Moreover, the capability to utilize the pads of Bergin et al. in such functions would necessarily follow from formation of the pads provided for by Bergin et al. and owing to the closeness of the products disclosed.  
Bergin et al. differs from applicants’ claims in that it does not particularly require particle sizes as claimed.  However, Bergin et al. discloses its polyurethane foams may include its particles in amounts in overlap at the lower endpoint with applicants’ claims (paragraphs [0030] and [0031]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized copper particles of Bergin et al. in the preparations of Bergin et al. for the purpose of providing good thermal insulation to the products of Bergin et al. in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, as to differences from applicants’ claims in the degrees of overlap of these dimensional effects, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Reese 129 USPQ .

Claim 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergin et al.(2012/0048528) as applied to claims 1-5, 7-9, 11, 13-15, 18 and 22-24 above, and further in view of Smith et al.(2009/0212454).
Bergin et al. differs from applicants’ claim 9 and 14 in that adhesion of its foams to a substrate and/or integration with a substrate foam is not required. However, Smith et al. discloses formation of integrated foam articles through application of polyurethane foam materials to substrate foam material for the purposes of achieving composites of foamed products that may utilize the benefits of each foamed material in a single integrated product (see paragraphs [0001]-[0010] and Examples). Accordingly, it would have been obvious for one having ordinary skill in the art to have applied the foam of Bergin et al. to the substrate applications of Smith et al. for the purpose of achieving an integrated, composite foam product in order to arrive at the product of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

Applicants’ arguments have been considered to the degree that they may apply to the rejections as now set forth above.  However, they are unpersuasive.
All rejections involving Herrington et al. and Doesburg et al. have been withdrawn.  Accordingly, arguments in this regard are moot.
The Bergin et al. and Goertz involved rejections are new.

Further, as stated in the rejections above, as to the improved thermal conductivity features of the claims rejected as being anticipated, owing to the closeness of the make-ups of the products formed by Saleh et al. and the claim reciting no degree of “improvement”, it is held that these products would inherently possess the thermal conductivity features as set forth by these claims.  As to the claims rejected under 35USC103, as to any degree a limitation is laid out by the recited “improved” thermal conductivity features of these claims, owing to the closeness of the make-ups of the products formed by Saleh et al., it is held that these effects would necessarily follow from the formation of the products provided through Saleh et al.   
   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morgan is cited for its disclosure of relevant copper particles in foams.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/Primary Examiner, Art Unit 1765